ORDER

PAULINE NEWMAN, Circuit Judge.
Janet Tasher moves for reconsideration of the court’s order dismissing her petition for review for failure to file a brief and for an extension of time to file her brief. Tasher states that the Department of the Navy consents.
Tasher states that she did not receive a copy of the Merit Systems Protection Board’s certified list. Tasher’s brief has now been received.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted. The mandate is recalled, the dismissal order is vacated, *1023and the petition for review is reinstated. The Department’s brief is due within 40 days of the date of filing of this order.